Title: From Benjamin Franklin to Sir Alexander Dick, 16 August 1762
From: Franklin, Benjamin
To: Dick, Sir Alexander


Dear Sir
Portsmouth, Augt. 16. 1762
I am now here just on the Point of departing for America. I cannot go without taking Leave of one from whom I received so many Civilities, so much real Kindness. Accept my sincerest Thanks, and do me the Justice to believe that wherever I am, I shall, while I live, retain a grateful Sense of your Favours. I cannot hope ever to see you in America; but possibly some Friends of yours may hereafter visit us. The least Line from you will make them welcome to me, and they may on your Account be assured of every Service in my Power. Be so good as to make my best Respects acceptable to your Lady and Children, and permit me to subscribe myself, with the most perfect Esteem, Dear Friend, Yours affectionately
B Franklin
Sir Alexr Dick
